Citation Nr: 1625248	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-22 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the service-connected disability of residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel






INTRODUCTION

The Veteran had active military service from October 1962 to September 1965.  

This claim comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his residuals from his prostate cancer have increased in severity and that his current rating does not adequately reflect his current condition.  In July 2011 the Veteran's rating was increased from non-compensable to 20 percent based upon evidence of positive urine flow without hesitancy or dysuria.  The RO also considered the Veteran's statements of frequent urination both during the day and at night.  Further, the Veteran denied wearing pads because they bothered him and he did not dribble that often and was not interested in wearing incontinence liners.  

However, on the Veteran's substantive appeal (VA-9) he claimed that his urinary frequency had increased and on a May 2013 statement, the Veteran stated that he now had to wear incontinence pads.  

Based on these statements from the Veteran, the Board finds that remand for an examination is necessary, especially considering that his most recent examination was in December 2012.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).
The Board also notes that the Veteran's VA treatment records have not been updated since July 2011 and is also remanding for such records to be associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file all VA treatment records from the Eire, Pennsylvania VAMC from July 2011 to the present.  

2.  Then, schedule the Veteran for a new VA examination to assess the current severity of his prostate cancer residuals.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination. 

The examiner is asked to specifically describe the severity of any associated voiding dysfunction, urinary frequency, and obstructed voiding.  

The examiner is also asked to discuss whether the Veteran uses incontinence pads and the frequency that those pads are changed.  

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above, adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




